ASSIGNMENT OF CONTRACT

THIS ASSIGNMENT OF CONTRACT (the “Assignment”) is made as of the 12th day of

June, 2007 by Triple Net Properties, LLC, a Virginia limited liability company
(“Assignor”) to
Apartment REIT Park at North Gate, LP, a Texas limited partnership (“Assignee”).

RECITALS

Assignor and North Spring Park, LLC, a Utah limited liability company entered
into that certain Purchase and Sale Agreement, dated February 21, 2007, as
amended (as amended, the “Contract”) with respect to certain property known as
Parks at Northgate Apartments, located in Harris County, Texas, as more
particularly described in the Contract. Assignor desires to assign all of its
rights, title and interest in and to the Contract to Assignee.

AGREEMENT

FOR and in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor hereby assigns all of its rights, title and interest in and to the
Contract to Assignee.

Assignee by its execution of this Assignment hereby assumes all of Assignor’s
obligations under the Contract.

WITNESS the following signatures:

         
ASSIGNOR:
  Triple Net Properties, LLC,  
    a Virginia limited liability company
 
  By: /s/ Jack Maurer  
     
 
  Name:   Jack Maurer
 
       

Title: Executive Vice President

                      ASSIGNEE:   Apartment REIT Park at North Gate, LP,        
    a Texas limited partnership    
 
 
 
 
 
        By:   Apartment REIT Park at North Gate GP, LLC,              a Delaware
limited liability company
 
      Its:   General Partner  

 
          By:
Its:   NNN Apartment REIT Holdings, L.P., 
a Virginia limited partnership
Manager

By: NNN Apartment REIT, Inc., a Maryland corporation

     
Its:
  General Partner
By:
  /s/ Gus G. Remppies
 
   
Name:
  Gus G. Remppies
 
   
Title:
  Executive Vice President
 
   

#1318078 v1 021255.04907

